      Case 1:20-cv-01773-GBD-RWL Document 42 Filed 08/31/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- x
SYLWIA EWELINA MADEJ MANCHANDA :
                                                            :
and RAHUL D. MANCHANDA,
                                                            :
                                                            :
                           Plaintiffs,
                                                            :      Case No. 20 Civ. 1773 (GBD) (RWL)
                                                            :
         -v-
                                                            :
                                                            :
ANDREA LEWIS, Immigration Services,
SUSAN QUINTANA, New York USCIS Field :
                                                            :
Office Director, and UNITED STATES
                                                            :
CITIZENSHIP IMMIGRATION SERVICES,
                                                            :
                                                            :
                           Defendants.
----------------------------------------------------------- X




    REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF DEFENDANTS’
          MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT




                                                           AUDREY STRAUSS
                                                           Acting United States Attorney for the
                                                           Southern District of New York
                                                           86 Chambers Street, 3rd Floor
                                                           New York, New York 10007
                                                           Tel.: (212) 637-2800
                                                           Fax: (212) 637-2370
                                                           E-mail: ilan.stein@usdoj.gov


 ILAN STEIN
 Assistant United States Attorney
 – Of Counsel –
     Case 1:20-cv-01773-GBD-RWL Document 42 Filed 08/31/20 Page 2 of 12




                                PRELIMINARY STATEMENT

       Defendants Andrea Lewis (“Officer Lewis”) and the United States Citizenship and

Immigration Services (“USCIS,” and together with Officer Lewis, “Defendants”), 1 by their

attorney Audrey Strauss, Acting United States Attorney for the Southern District of New York,

respectfully submit this reply memorandum in further support of their motion to dismiss

Plaintiffs’ Amended Complaint (Dkt. No. 32 (“Compl.”)) pursuant to Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure.

       As Defendants explained in their opening brief (Dkt. No. 39 (“Opening Brief” or

“Opening Br.”)), Plaintiffs’ claims suffer from fundamental defects. Their first claim, under the

Federal Tort Claims Act, 28 U.S.C. § 1346 (“FTCA”), fails because they (1) have not exhausted

their administrative remedies, and (2) fail to state a claim for abuse of process. Their second

claim, under the Administrative Procedure Act, 5 U.S.C. ch. 5 (“APA”), fails because they

(1) have not alleged a final agency action, and (2) have not adequately alleged that Officer

Lewis’s decision to issue a Stokes interview notice was arbitrary and capricious. Their third

claim, under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), should be dismissed because (1) the Bivens remedy does not extend to this new context

and, alternatively, because (2) Plaintiffs do not allege a plausible due process claim. Their fourth

claim, under 42 U.S.C. § 1983, fails because section 1983 does not apply to actions against the

federal government or officers acting under color of federal law. Finally, their fifth claim, under

42 U.S.C. § 2000ee-1(e), should be dismissed because (1) section 2000ee-1(e) does not create a



1
  Plaintiffs also named USCIS Field Director Susan Quintana as a defendant. This Office has yet
to obtain representation authority for Director Quintana, and therefore file this motion solely on
behalf of Officer Lewis and USCIS. Because the claims against Director Quintana are not
materially different from plaintiffs’ other claims, sua sponte dismissal may be appropriate.
      Case 1:20-cv-01773-GBD-RWL Document 42 Filed 08/31/20 Page 3 of 12




private right of action, and even if it did, (2) Plaintiffs have not alleged that they filed a

complaint relating to the federal government’s anti-terrorism efforts.

        In their opposition brief, Plaintiffs largely ignore Defendants’ arguments, choosing

instead to advance unsupported and irrelevant (and at times impertinent and scandalous 2)

contentions. (See Dkt. No. 41 (“Opposition Brief” or “Opp. Br.”).) Plaintiffs’ failure to address

many of Defendants’ arguments concedes those issues. See Red Fort Cap. v. Guardhouse Prod.,

397 F. Supp. 3d 456, 475 (S.D.N.Y. 2019). Where Plaintiffs actually engage with the substance

of Defendants’ arguments, they fail to identify any case law or other authority that might

persuade the Court that Plaintiffs’ claims should survive the pending motion to dismiss.

        Defendants therefore respectfully request that the Court grant their motion to dismiss in

its entirety. Defendants also request that the Court deny Plaintiffs’ request for leave to amend

their pleadings as any such amendment would be futile.

                                            ARGUMENT

I.      PLAINTIFFS’ FTCA CLAIM SHOULD BE DISMISSED

        Plaintiffs’ FTCA claim fails for either of two reasons: Plaintiffs failed to exhaust their

administrative remedies, and they failed adequately to allege the elements of the underlying tort,

abuse of process. Nothing in Plaintiffs’ opposition brief suggests otherwise.

        To be sure, Plaintiffs argue they exhausted their administrative remedies because they

sent “correspondence” and “the original complaint filed with this Court” to USCIS on March 1,



2
  See Fed. R. Civ. P. 12(f). Plaintiffs assert, for example, that Defendants’ counsel and Your
Honor are “hardcore leftist Jewish extremists, who have been incubated and raised in extreme
Zionist environments, and have been ordered through their Rabbis and other Jewish Zionist
leadership, to maintain an evil, petty, and insane crusade against the Plaintiff, his children, his
family, and his law firm business, in ongoing, decades long, targeting and retaliation.” (Dkt. 41
at 20.) This Office will not dignify these baseless and offensive statements with a response.


                                                   2
      Case 1:20-cv-01773-GBD-RWL Document 42 Filed 08/31/20 Page 4 of 12




2020. (Opposition Br. 15.) They assert that “notice [to the agency] was provided in several

forms, via letter and the pleading itself.” (Id.) Yet in their Amended Complaint, Plaintiffs did

not advance any allegations relating to that correspondence with USCIS; the Court should

therefore decline to consider any such correspondence in deciding the pending motion to dismiss.

See DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir. 2010) (“In considering a [Rule

12(b)(6)] motion to dismiss . . . , a district court may consider the facts alleged in the complaint,

documents attached to the complaint as exhibits, and documents incorporated by reference in the

complaint.”). Moreover, Plaintiffs’ March correspondence with USCIS does not satisfy the

FTCA’s exhaustion requirements. The relevant statutory provision, 28 U.S.C. § 2675(a), states

that a plaintiff exhausts his administrative exhaustion only if, before filing suit, he “first

presented the claim to the appropriate Federal agency and his claim . . . [has] been finally denied

by the agency in writing and sent by certified or registered mail.” Here, Plaintiffs filed suit on

February 28, 2020, before any alleged correspondence with USCIS. (See Dkt. No. 1.) This

Court therefore lacks jurisdiction over Plaintiffs’ FTCA claim. See Adeleke v. United States, 355

F.3d 144, 153 (2d Cir. 2004).

        Even if Plaintiffs had exhausted their administrative remedies, their FTCA claim would

still fail because they cannot state a valid claim for abuse of process. As Defendants explained in

their Opening Brief, to state an abuse-of-process claim, a plaintiff must allege that the defendant

initiated a legal process against her. (Opening Br. 8.) New York courts have held that “process”

must be “issued by or filed in a court.” Glaser v. Kaplan, 170 N.Y.S.2d 522, 525 (2d Dep’t

1958); see also Walia v. Holder, 59 F. Supp. 3d 492, 512 (E.D.N.Y. 2014) (concluding that

plaintiff failed to advance a viable abuse of process claim because he did not allege that

defendants “obtained any court issued process”). Here, the only party that has initiated any




                                                   3
      Case 1:20-cv-01773-GBD-RWL Document 42 Filed 08/31/20 Page 5 of 12




process at all are Plaintiffs. Plaintiffs therefore cannot assert a valid claim for abuse of process.

In their opposition brief, Plaintiffs utterly ignore this argument. They assert that Officer Lewis

“intentionally sent immigration notices to the wrong address” and Mr. Manchanda’s immigration

clients have had their citizenship applications “summarily sabotaged/delayed/denied.” (Opp. Br.

23, 25.) Even if those allegations were true, which Defendants do not concede, they would not

change the fact that Defendants have not initiated a legal process against Plaintiffs in Court.

       For these reasons, Plaintiffs’ FTCA claim fails.

II.    PLAINTIFFS’ BIVENS CLAIM SHOULD BE DISMISSED

       The Court should similarly dismiss Plaintiffs’ Bivens claim for either of two reasons: the

Bivens remedy does not reach Plaintiffs’ allegations, and Plaintiffs have failed to advance a valid

constitutional claim.

       As argued in Defendants’ Opening Brief, this Court should not extend the Bivens remedy

to the novel context presented here. For the past four decades, the Supreme Court has not

recognized any new Bivens claims. In Abbasi, the Supreme Court observed that there has been a

“notable change to the Court’s approach to recognizing implied causes of action,” and that

“expanding the Bivens remedy is now a ‘disfavored’ judicial activity.” Ziglar v. Abbasi, 137 S.

Ct. 1843, 1857 (2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). In its most recent

decision on the issue, the Court noted that “if the Court’s three Bivens cases [had] been . . .

decided today,’ it is doubtful that [it] would have reached the same result.” Hernandez v. Mesa,

140 S. Ct. 735, 742-43 (2020). When asked to extend Bivens, the Court engages in a two-step

inquiry: First, it asks “whether the request involves a claim that arises in a new context or

involves a new category of defendants”; second, it asks “whether there are any special factors

that counsel hesitation.” Id. at 743 (brackets and quotation marks omitted).




                                                  4
      Case 1:20-cv-01773-GBD-RWL Document 42 Filed 08/31/20 Page 6 of 12




        Plaintiffs do not dispute that their Bivens claim arises in a new context. They argue

instead that there are no special factors that counsel hesitation in extending the Bivens remedy.

Their sole basis for this position is that one district court in this Circuit has concluded that the

availability of a FTCA claim does not preclude a Bivens claim. (Opp. Br. 26-27 (quoting Diaz v.

Mercurio, No. 19 Civ. 1319 (AT), 2020 WL 1082482, at *6 (S.D.N.Y. Mar. 5, 2020)).) This

argument fails for several reasons. First, Plaintiffs need not rely exclusively on the FTCA as

they have additional avenues for relief, including under the APA once there has been a final

agency action; Diaz is therefore inapposite. (See Dkt. No. 32.) Second, on the narrow issue

addressed in Diaz—whether an FTCA precludes a Bivens remedy—the majority view among

district courts in this Circuit is that the availability of an FTCA claim is dispositive. See Oliveras

v. Basile, 440 F. Supp. 3d 365, 374-76 (S.D.N.Y. 2020); Martinez v. D’Agata, No. 16 Civ. 44

(VB), 2019 WL 6895436, at *7 (S.D.N.Y. Dec. 18, 2019); Turkmen v. Ashcroft, No. 02 Civ.

2307 (DLI) (SMG), 2018 WL 4026734, at *11 (E.D.N.Y. Aug. 13, 2018). This Office

respectfully submits that the majority view is correct and that Diaz incorrectly relied on pre-

Abbasi cases in concluding otherwise.

        Third, even if Diaz were correct, the Court should still decline to extend the Bivens

remedy to this new context because separation-of-powers concerns counsel hesitation. Whether

to grant an adjustment of status, and how to conduct an adjustment-of-status interview,

implicates public policy considerations. (Opening Br. 14-15.) Implying a right of action in

adjustment-of-status cases could affect immigration decisions and, by extension, the nation’s

foreign policy. El Badrawi v. Dep’t of Homeland Security, 579 F. Supp. 2d 249, 263 (D. Conn.

2008) (“Essentially all aspects of the relationship between the federal government and its alien

visitors are ones that will implicate foreign relations concerns.”). If the Court were to recognize




                                                   5
       Case 1:20-cv-01773-GBD-RWL Document 42 Filed 08/31/20 Page 7 of 12




a new cause of action available to those seeking adjustments of status, it could affect

immigration policy and may implicate the nation’s foreign relations. Id. That alone is reason not

to extend the Bivens remedy to this context.

        In addition to all these dispositive deficiencies, if the Court were to extend the Bivens

remedy to this new context, it should still dismiss Plaintiffs’ Bivens claim because Plaintiffs have

not asserted a valid due process claim. As noted in Defendants’ Opening Brief, courts in this

Circuit have held that plaintiffs have “no constitutionally protected liberty or property interest in

[adjustment-of-status] proceedings’ outcome.” (Opening Br. 15 (quoting Mahon v. Johnson, 321

F. Supp. 3d 320, 325 n.2 (E.D.N.Y. 2018)). Plaintiffs’ due process claim fails because there is

no constitutionally protected liberty or property interest when a petitioner seeks adjustment of

status. (Id. (citing Singh v. Mukasey, 263 F. App’x 161, 164 (2d Cir. 2008); Mathews v.

Eldridge, 424 U.S. 319, 332 (1976); Ragbir v. Lynch, 640 F. App’x 105, 108 (2d Cir. 2016).)

        In any event, as argued in Defendants’ Opening Brief, Plaintiffs have failed to advance

well-pleaded allegations that give rise to an inference of discrimination. (Id. at 16.) In their

opposition brief, Plaintiffs have not even attempted to identify allegations that give rise to an

inference of discrimination, nor any case law suggesting that they have a valid due process

claim. In fact, they do not address these issues at all, effectively conceding the point. See Cole

v. Blackwell Fuller Music Pub., No. 16 Civ. 7014 (VSB), 2018 WL 4680989, at *7 (S.D.N.Y.

Sept. 28, 2018) (collecting cases holding that plaintiff’s failure to address an argument in its

opposition brief concedes the issue).

        For these reasons, Plaintiffs’ Bivens claim should be dismissed.

III.    PLAINTIFFS’ APA CLAIM SHOULD BE DISMISSED




                                                  6
      Case 1:20-cv-01773-GBD-RWL Document 42 Filed 08/31/20 Page 8 of 12




       In their Opening Brief, Defendants identified two grounds for dismissal of Plaintiffs’

APA claim. First, Plaintiffs failed to allege a final agency action, as they must to state a viable

claim for relief. (Opening Br. 18; see 5 U.S.C. § 704.) Second, Plaintiffs failed adequately to

allege that the decision to issue a Stokes interview notice was arbitrary and capricious. (Id. at

19.) In their Opposition Brief, Plaintiffs do not respond to the argument that there has not been

any final agency action. Nor could they: Plaintiffs themselves allege that their adjustment-of-

status application remains pending, and the agency is seeking to adjudicate Plaintiffs’ request by

holding a Stokes interview. (See Am. Compl. ¶ 57.) That dooms Plaintiffs’ APA claim. See

Sharkey v. Quarantillo, 541 F.3d 75, 87 (2d Cir. 2008) (“review under the APA is limited to

review of ‘final agency action’” (quoting 5 U.S.C. § 704)); Air Espana v. Brien, 165 F.3d 148,

152 (2d Cir. 1999) (“The APA…requirement of finality is jurisdictional.”).

       Plaintiffs’ response to Defendants’ second argument—regarding Plaintiffs’ failure to

allege an arbitrary and capricious act—is similarly ineffective. Plaintiffs assert, in conclusory

terms, that “Defendants’ actions that led to the required Stokes Interview were arbitrary,

capricious, and an abuse of discretion.” (Opp. Br. 28.) Yet they do not engage with Defendants’

argument regarding the conclusory nature of their allegations. Nor do they explain how their

retaliation claim could survive despite their failure to allege that Officer Lewis knew about their

complaint against her. Their failure to engage with Defendants’ arguments is especially striking

given that the most plausible explanation for Officer Lewis’s alleged conduct comes from the

nature of an adjustment-of-status interview, which is commonly and properly used by

immigration officials to assess the bona fides of marriages that are used as the basis for an

application for immigration relief. See Huarcaya v. Mukasey, 550 F.3d 224, 226 (2d Cir. 2008).

IV.    PLAINTIFFS’ SECTION 1983 CLAIM SHOULD BE DISMISSED




                                                  7
      Case 1:20-cv-01773-GBD-RWL Document 42 Filed 08/31/20 Page 9 of 12




        In response to Defendants’ argument that Plaintiffs’ section 1983 claim should be

dismissed because section 1983 does not apply to the federal government, Plaintiffs assert that

“magic words are not necessary, as a party simply needs to allege an unlawful state action.”

(Opp. Br. 30. (citing United States v. Price, 383 U.S. 787, 794 n.7 (1966)). Plaintiffs

fundamentally misconstrue Defendants’ argument. It is not that Plaintiffs failed to use “magic

words” to describe Defendants’ conduct. It is, rather, that section 1983 does not apply to the

federal government or its officers acting under color of federal law. See Kingsley v. Bureau of

Prisons, 937 F.2d 26, 30 n.4 (2d Cir. 1991). When a section 1983 claim is brought against a

federal official acting under color of federal law, courts construe the claim as having been

brought pursuant to Bivens. DeMartino v. New York, No. 12 Civ. 3319 (SJF), 2013 WL

3226789, at *5 (E.D.N.Y. June 24, 2013). Because Officer Lewis and others at USCIS were

acting under color of federal law, rather than state law, at all times relevant to Plaintiffs’

allegations, the Court should dismiss Plaintiffs’ section 1983 claim. See 42 U.S.C. § 1983.

V.      PLAINTIFFS’ SECTION 2000ee-1(e) CLAIM SHOULD BE DISMISSED

        Finally, Plaintiffs fail to explain why their claim under 42 U.S.C. § 2000ee-1(e) should

survive Defendants’ motion. First, section 2000ee-1 does not create a private right of action.

Nothing in the statutory provision states that individuals have private legal or procedural

remedies for any violations, see 42 U.S.C. § 2000ee-1, and this Court should decline to imply a

private right of action because nothing suggests that Congress intended to create any such

remedy. Where the statute does not provide an express right, courts “begin with the presumption

that Congress did not intend one.” Bellikoff v. Eaton Vance Corp., 481 F.3d 110, 116 (2d Cir.

2007). “It is logical . . . to assume that Congress will be explicit if it intends to create a private

cause of action.” Abbasi, 137 S. Ct. at 1856. And, as the Supreme Court has explained, “[t]he




                                                   8
     Case 1:20-cv-01773-GBD-RWL Document 42 Filed 08/31/20 Page 10 of 12




Court’s recent precedents cast doubt on the authority of courts to extend or create private causes

of action even in the realm of domestic law, where this Court has recently and repeatedly said

that a decision to create a private right of action is one better left to legislative judgment in the

great majority of cases.” Jesner v. Arab Bank, PLC, 138 S. Ct. 1386, 1402 (2018).

        No court has created a private right of action under section 2000ee-1(e), and Plaintiffs

have not identified any reason for this Court to become the first to create such a right. Plaintiffs

argue that this Court should imply a private right because the statute does not provide an

alternative enforcement mechanism. But the lack of an enforcement mechanism is consistent

with the statutory scheme, which does not create private rights but instead creates mechanisms

for federal agencies “to protect the Nation from terrorism” and “ensure that liberty concerns are

appropriately considered in the development and implementation of laws . . . related to efforts to

protect the Nation against terrorism.” 42 U.S.C. § 2000ee. Moreover, Plaintiffs are wrong to

suggest that there is no enforcement mechanism: Plaintiffs could assert an APA claim to

challenge an agency action that violates section 2000ee-1(e). This Court should therefore be

particularly reluctant to imply a private right of action. See Kinneary v. City of New York, 358 F.

Supp. 2d 356, 360 (S.D.N.Y. 2005) (concluding that the availability of APA review militates

against implying a parallel private right of action).

        Second, even if there were an implied right of action, Plaintiffs’ claim would still fail

because they have not alleged that they filed a complaint “relating to the efforts to protect the

Nation from terrorism.” 42 U.S.C. § 2000ee-1(e). Plaintiffs assert, conclusorily, in their

Opposition Brief that Officer Lewis has connections to “leftist terrorist organizations.” (Opp. Br.

32.) Yet no similar allegation appears in the Amended Complaint (see Am. Compl.), and in any

event conclusory allegations are not assumed true for purposes of motions to dismiss. See Iqbal,




                                                   9
     Case 1:20-cv-01773-GBD-RWL Document 42 Filed 08/31/20 Page 11 of 12




556 U.S. at 678; Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007). More importantly,

Plaintiffs’ complaint against Officer Lewis is not terrorism-related. Plaintiffs’ complaint

concerns Officer Lewis’s behavior during an adjustment-of-status interview, behavior that

Plaintiffs characterize as “racist, harassing, threatening, intimidating, illegal, unlawful, dishonest,

unfair, fraudulent, tyrannical, corrupt, deceitful, intentionally and negligently, tortious,

manipulative, and incompetent.” (Am. Compl. ¶ 4.) This Office does not agree with that

characterization, but even if those allegations were true, they would not establish that Plaintiffs’

complaint related to anti-terrorism efforts. Plaintiffs’ section 2000ee-1(e) claim therefore fails.

   PLAINTIFFS SHOULD NOT BE PERMITTED TO AMEND THEIR PLEADINGS

       The Court should deny Plaintiffs’ request for leave to further amend their pleadings

because any such amendment would be futile. See Gaughan v. Rubenstein, 261 F. Supp. 3d 390,

412 (S.D.N.Y. 2017).     No amendments could save any of Plaintiffs’ claims: Plaintiffs’ failure

to exhaust their administrative remedies and to state a claim for abuse of process doom their

FTCA claim; their Bivens claim fails because the Bivens remedy simply does not extend to this

context and Plaintiffs cannot assert a valid claim for a violation of their due process rights;

Plaintiffs’ APA claim fails because there has been no final agency action nor any arbitrary or

capricious action; Plaintiffs cannot assert a section 1983 claim against the federal government or

federal officials acting under color of federal law; and their section 2000ee-1(e) cannot be

resurrected because the statute concerns terrorism, not adjustments of status, and does not create

a private right of action. No revisions could cure these fundamental defects in Plaintiffs’ claims.

                                          CONCLUSION

       For the foregoing reasons, the Court should dismiss the Amended Complaint with

prejudice.




                                                  10
    Case 1:20-cv-01773-GBD-RWL Document 42 Filed 08/31/20 Page 12 of 12




Dated:   August 31, 2020
         New York, New York

                                    Respectfully submitted,

                                    AUDREY STRAUSS
                                    Acting United States Attorney for the
                                    Southern District of New York
                                    Attorney for Defendants

                              By:   /s/ Ilan Stein
                                    ILAN STEIN
                                    Assistant United States Attorney
                                    86 Chambers Street, 3rd Floor
                                    New York, New York 10007
                                    Tel.: (212) 637-2800
                                    Fax: (212) 637-2730
                                    E-mail: ilan.stein@usdoj.gov




                                     11
